Case 1:20-cv-22221-RNS Document 9 Entered on FLSD Docket 07/14/2020 Page 1 of 7



                            United States District Court
                                      for the
                            Southern District of Florida

 Bernardo Zabala, Plaintiff,             )
                                         )
 v.                                      )
                                         ) Civil Action No. 20-22221-Civ-Scola
 Integon National Insurance              )
 Company, Defendant.                     )

                        Order Granting Motion to Dismiss
       Plaintiff Bernardo Zabala claims that Defendant Integon National
 Insurance Company breached an insurance contract when the Defendant failed
 to cover damages suffered by the Plaintiff’s property (the “Property”) on or
 about September 10, 2017. (Compl., ECF No. 1-2.) This is the second action
 between these parties and arising from the same circumstances. The Court
 previously dismissed Zabala v. Integon Nat’l Ins. Co., Case No. 20-cv-20751-
 RNS, on March 30, 2020, after the Plaintiff failed to timely respond to a moti on
 to dismiss filed in that case and later failed to show cause for his failure to
 respond. Before the Court now is the Defendant’s motion to dismiss the
 complaint, which argues that the insurance policy bars the Plaintiff from
 proceeding under a third-party beneficiary theory. (Def.’s Mot. to Dismiss, ECF
 No. 4.) The Plaintiff has responded (Pl.’s Resp., ECF No. 5) and the Defendant
 replied. (Def.’s Reply, ECF No. 6). Having considered the record, the briefing,
 and the relevant legal authorities, the Court grants the motion (ECF No. 4).

       1. Factual Background
        The Defendant insures the Property located at 14833 SE 59th Street,
 Miami, FL 33193, through a policy between itself and Seterus, Inc. – the
 policy’s only “named insured” and the mortgage lender on the Property. (ECF
 No. 4-1 at 2 (the “Policy”).) The Policy identifies Plaintiff Bernardo Zabala as the
 “borrower.” (Id.) The Plaintiff was charged for the Policy’s premiums and the
 Policy was in effect when the loss took place. (ECF No. 1-2 at ¶¶ 5-6.)
        On or about September 10, 2017, the Plaintiff discovered damage to the
 property caused by Hurricane Irma. (Id. at ¶ 6.) The Plaintiff thereafter noti fi e d
 the Defendant of the loss sustained and cooperated with the Defendant’s
 investigation of the loss. (Id. at ¶ 7.) The Defendant issued a claim numbe r for
 the loss and assigned an insurance adjuster to the claim. (Id. at ¶ 8.) The
 Plaintiff provided the Defendant with a damage estimate of $161,643.37, which
 the Defendant rejected. (Id. at ¶¶ 9-10.)
Case 1:20-cv-22221-RNS Document 9 Entered on FLSD Docket 07/14/2020 Page 2 of 7



       Finally, the Plaintiff alleges that “[t]he mortgagee of the Plaintiff’s
 property,” Seterus, Inc., “has refused to pursue the insurance claim, repair the
 property as provided for in the mortgage, or otherwise insist that the Defendant
 restore and repair the Plaintiff’s property as provided for” in the policy. (Id. at ¶
 11.) Accordingly, the Plaintiff has now sued the insurer, claiming that he “has
 an insurable interest in the safety or preservation of the home,” “which may be
 enforced by the property owner, even though no policy of insurance is
 possessed in his name and has third-party beneficiary standing to enforce the
 provisions of the policy . . . .” (Id. at ¶ 13.)

       2. Legal Standard
        When considering a motion to dismiss under Federal Rule of Civil
 Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
 true, construing them in the light most favorable to the plaintiff. Pielage v.
 McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
 “a short and plain statement of the claim showing that the pleader is entitled to
 relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announce s doe s
 not require detailed factual allegations, but it demands more than an
 unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
 Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A plaintiff must articulate
 “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 Corp. v. Twombly, 550 U.S. 544, 570 (2007).
        “A claim has facial plausibility when the plaintiff pleads factual content
 that allows the court to draw the reasonable inference that the defendant is
 liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility
 standard is not akin to a ‘probability requirement,’ but it asks for more than a
 sheer possibility that a defendant has acted unlawfully.” Id. “Threadbare
 recitals of the elements of a cause of action, supported by mere conclusory
 statements, do not suffice.” Id. Thus, a pleading that offers mere “labels and
 conclusions” or “a formulaic recitation of the elements of a cause of action” wi l l
 not survive dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable
 and generous departure from the hyper-technical, code-pleading regime of a
 prior era, but it does not unlock the doors of discovery for a plaintiff armed
 with nothing more than conclusions.” Iqbal, 556 U.S. at 679.
Case 1:20-cv-22221-RNS Document 9 Entered on FLSD Docket 07/14/2020 Page 3 of 7



       3. Analysis

              a. The Plaintiff Has Not Stated a Claim Upon W hich Relief Can
                 Be Granted.
        The issue in this case is whether the Plaintiff may sue to enforce the
 Policy even though he is not a party to the Policy. The doctrine of third-party
 beneficiaries provides that under certain circumstances, a person may sue to
 enforce a contract, even though the person is not a party to the contract. See
 11 Fla. Jur.2d Contracts § 206, at 406–07 (2008). “To establish an action for
 breach of a third party beneficiary contract, [the third party beneficiary] must
 allege and prove the following four elements: ‘(1) existence of a contract; (2) the
 clear or manifest intent of the contracting parties that the contract primarily
 and directly benefit the third party; (3) breach of the contract by a contracti ng
 party; and (4) damages to the third party resulting from the breach.’” Mendez v.
 Hampton Court Nursing Ctr., LLC, 203 So. 3d 146, 148 (Fla. 2016) (citation
 omitted). Under Florida law, a non-party to a contract may not sue for breach
 of that contract unless the party was an intended third-party beneficiary of
 such contract. See Metropolitan Life Ins. Co. v. McCarson, 467 So. 2d 277 (Fla.
 1985); Biscayne Inv. Grp., Ltd. v. Guarantee Mgmt. Servs., Inc., 903 So. 2d 251,
 254 (Fla. 3d DCA 2005).
        The complaint does not state a claim because it failed to alle ge that the
 contracting parties clearly or manifestly intended to “primarily and directly”
 benefit the Plaintiff. The crux of the Plaintiff’s third-party beneficiary allegati on
 is his self-declared “third-party beneficiary standing” and “insurable inte rest,”
 “which may be enforced by [the Plaintiff], even though no policy of insurance is
 possessed in his name.” (ECF No. 1-2 at ¶ 13.) While those allegations provi de
 a basic sketch of virtually every imaginable insurance claim made by a
 purported third-party beneficiary, they do not provide sufficient information to
 show that this particular Policy reflects a clear or manifest “expre ss” inte nt to
 benefit this particular Plaintiff “primarily and directly,” as required by Florida
 law. Further, the complaint does not allege that the Plaintiff is an intended
 beneficiary of the Policy, much less how or by what terms he is an intended
 beneficiary. By failing to show what terms render him a third-party beneficiary,
 the amended complaint presents nothing more than the sort of “the defendant-
 unlawfully-harmed-me accusation” that Iqbal prohibits. 556 U.S. at 678.
        The complaint also fails to satisfy the third element, which is a bre ach of
 the contract by a contracting party. “It is a basic tenet of contract law that a
 party can only advance a claim of breach of written contract by identifying and
 presenting the actual terms of the contract allegedly breache d.” Herssein Law
 Grp. v. Reed Elsevier, Inc., 594 F. App'x 606, 608 (11th Cir. 2015) (affirming
Case 1:20-cv-22221-RNS Document 9 Entered on FLSD Docket 07/14/2020 Page 4 of 7



 dismissal of complaint that failed to allege breach with sufficient specificity).
 The 10th and 12th paragraphs of the complaint are consistent with its overall
 conclusory nature. In those paragraphs, the Plaintiff alleges that the Defendant
 “rejected the total amount of damages” and the “Defendant’s conduct
 constitutes a breach of [the] contract of insurance.” (ECF No. 1-2 at ¶¶ 10, 12.)
 The Plaintiff never specifies which (of many) terms of the Policy were breache d.
 The Defendant cannot be tasked with defending itself by guesswork against
 such catchall allegations. See Herssein Law Grp., 594 F. App’x at 608. Because
 the Plaintiff does not provide facts that support its legal conclusions, its
 complaint fails to rise above a “formulaic recitation of the elements of a cause
 of action.” Twombly, 550 U.S. at 555. As such, the Court finds that the Plaintiff
 has failed to state a claim upon which relief can be granted.

             b. The Plaintiff Is Not an Intended Third-Party Beneficiary.
       Even if the complaint adequately alleged that the Plaintiff is an inte nde d
 third-party beneficiary, which the Court finds it did not, the terms of the Policy
 foreclose that theory of standing. The parties, who both rely on the Policy,
 which was attached to the complaint, do not dispute the Court’s authority to
 take the terms of the insurance policy into consideration at the motion to
 dismiss stage. See Silvin v. Geico Gen. Ins. Co., 517 F. App'x 781, 782-85 (11th
 Cir. 2013) (affirming, upon de novo review, a district court’s order granting
 insurance carrier’s motion to dismiss policyholder’s claim for breach of the
 insurance policy, where the policy language was unambiguous and the
 policyholder’s interpretation was unreasonable). The policy is a “Lender-Placed
 Insurance” policy, which states that:

       The contract of insurance is only between [Seterus, Inc.] and
       Integon National Insurance Company. There is no contract of
       insurance between [Bernardo Zabala] and Integon National
       Insurance Company. The insurance purchased is intended for the
       benefit and protection of [Seterus, Inc.] . . . and may not
       sufficiently protect [Zabala’s] interest in the property.

 (ECF No. 4-1 at 2.) The Policy further provides:

       LOSS Payment. WE will adjust each LOSS with [Seterus, Inc.] and
       will pay [Seterus, Inc.]. If the amount of LOSS exceeds the UNPAID
       PRINCIPAL BALANCE, [Zabala] may be entitled, as a simple LOSS
       payee only, to receive payment for any residual amount due for the
       LOSS, not exceeding the lesser of the applicable Limit of Liability
Case 1:20-cv-22221-RNS Document 9 Entered on FLSD Docket 07/14/2020 Page 5 of 7



       indicated on the NOTICE OF INSURANCE and [Zabala’s] insurable
       interest in the damaged or destroyed property on the DATE OF
       LOSS. Other than the potential right to receive such payment,
       [Zabala] has no rights under this RESIDENTIAL PROPERTY FORM.

       Payment for LOSS will be made within thirty (30) days after WE
       reach agreement with [Seterus, Inc.] as to the amount of the LOSS.

 (Id. at 10 (capitalization in original).)
         The plain terms of the Policy reflect an intent not to “primarily and
 directly” benefit the Plaintiff. Indeed, with one contractual exce ption (see Part
 3.c., infra), the Plaintiff expressly “has no rights under” the Policy. (ECF No. 4-1
 at 10.) The Policy disclaims an intent to benefit anyone other than the partie s
 to the contract. It states that it “is intended for the benefit and protection of
 [Seterus, Inc.]” in the same subsection that it states that “[t]here is no contract
 of insurance between [Zabala] and Integon National Insurance Company.” (Id.
 at 2.) Under Florida law, “[i]t is a fundamental principle of contract
 construction, known as expressio unius est exclusio alterius, that the
 expression of one thing is the exclusion of the other.” Shumrak v. Broken Sound
 Club, Inc., 898 So. 2d 1018, 1020 (Fla. Dist. Ct. App. 2005). Thus, the
 expression of an intent to benefit Seterus, Inc., reveals that the Plaintiff was
 excluded from the Policy’s intended beneficiaries.
         As a matter of law, the Plaintiff cannot satisfy the second essential
 element of their claim. Under similar circumstances, “courts appear to have
 uniformly determined that a homeowner cannot state a third-party beneficiary
 claim for breach of a [lender-placed] insurance contract where the subject
 policy language expressly contains a clear and manifest intent to not primari l y
 and directly benefit the homeowner/borrower.” Harnarrine v. Praetorian Ins.
 Co., No. 18-62848-CIV, 2019 WL 8508084, at *5 (S.D. Fla. Jan. 10, 2019)
 (Dimitrouleas, J.). Harnarrine, which addressed a policy with materially
 identical language as the Policy in this case, is part of a long list of Florida
 cases rejecting third-party beneficiary claims brought by homeowners who
 were not parties to a lender-placed policy. (See Mot., ECF No. 4 at 7-15
 (collecting cases).)
         The Court has considered, and now rejects, the Plaintiff’s argument that
 he has standing to pursue this action as a third-party beneficiary to protect his
 own interest as a homeowner for the insured property. (ECF No. 5 at 3.) The
 Plaintiff points to earlier Middle District of Florida decisions that agreed that
 Fla. Stat. § 627.405 confers such standing because that statute provides that
 homeowners have an interest in their property. See Conyers v. Balboa Ins. Co.,
Case 1:20-cv-22221-RNS Document 9 Entered on FLSD Docket 07/14/2020 Page 6 of 7



 935 F. Supp. 2d 1312 (M.D. Fla. 2013); Kelly v. Balboa Ins. Co., 897 F. Supp.
 2d 1262 (M.D. Fla. 2012) (citing Schlehuber v. Norfolk & Dedham Mut. Fire Ins.
 Co., 281 So. 2d 373 (Fla. 3d DCA 1973)); Fawkes v. Balboa Ins. Co., 2011 WL
 557322 (M.D. Fla. 2011). The Plaintiff’s reliance on these decisions, which
 applied Section 627.405 to hold, in the abstract, that property owners can be
 third-party beneficiaries with standing to state a claim for breach of an
 insurance policy, is misplaced. See Herrera v. Integon Nat'l Ins. Co., No. 18-
 24686-CIV, 2020 WL 2850601, at *4 (S.D. Fla. Feb. 6, 2020) (Torres, J.), report
 and recommendation adopted, No. 19-24686-CIV, 2020 WL 2850588 (S.D. Fla.
 Feb. 25, 2020) (Williams, J.). “There is no per se rule in Florida that a party
 with an insurable interest is automatically vested with standing to enforce a
 policy of property insurance.” Harnarrine v. Praetorian Ins. Co., No. 18-62848-
 CIV, 2019 WL 8508084, at *4 (S.D. Fla. Jan. 10, 2019) (Dimitrouleas, J.).
       On the contrary, Florida law requires courts to consider the intent of the
 contracting parties, which in this case, as set forth by the terms of the Pol i cy,
 was not to primarily and directly benefit the Plaintiff. Indeed, more recent
 decisions from the Middle District have taken the same approach to re ach the
 same outcome. See, e.g., Riviero v. Praetorian Nat’l Ins. Co., Case No. 8:18-cv-
 2817-T-36AEP (M.D. Fla. June 19, 2019) (“[W]here the contract specifically
 states that no payment shall go to the borrower except in the case of a residual
 payment as a loss payee, the Plaintiff must allege more than a me re inte nti on
 to benefit him as the property owner.”). As several Southern District cases have
 observed, the Middle District cases cited by the Plaintiff did not involve polici e s
 that contained a “clear or manifest intent not to primarily and dire ctly be ne fi t
 the third party.” Catatonic Invs. Corp. v. Great Am. Assurance Co., No. 14-CV-
 21621, 2014 WL 11997839, at *3 (S.D. Fla. Nov. 25, 2014) (Moore, J.); see also
 Harnarrine, 2019 WL 8508084 (same); Herrera v. Integon Nat'l Ins. Co., No. 18-
 24686-CIV, 2020 WL 2850601, at *4 (S.D. Fla. Feb. 6, 2020) (Torres, J.) (same),
 report and recommendation adopted, No. 19-24686-CIV, 2020 WL 2850588
 (S.D. Fla. Feb. 25, 2020) (Williams, J.).
              c. The Plaintiff Does Not Claim to Be a Simple Loss Payee.

       Finally, the motion to dismiss discusses (and the Plaintiff’s opposition
 does not deny) that the complaint does not allege that the Plaintiff is a “simpl e
 loss payee.” Although the Policy prohibits third-party beneficiary standing, the
 Policy does permit the homeowner-borrower to recover as a simple loss paye e .
 (ECF No. 4-1 at 10.) Under the Policy, a borrower could be a simple loss payee
 if the amount of the loss exceeds the unpaid principal balance. (Id.) The
 complaint does not allege that the Plaintiff is a simple loss payee. Rather, in
 opposition to the motion to dismiss, the Plaintiff now claims that the simple
Case 1:20-cv-22221-RNS Document 9 Entered on FLSD Docket 07/14/2020 Page 7 of 7



 loss payee provision reflects an intent to confer a benefit on the Plaintiff that
 supports his ability to proceed as a third-party beneficiary. (ECF No. 5 at 5.) As
 a procedural matter, the Plaintiff cannot amend his complaint “via a re sponse
 to a motion to dismiss.” Llauro v. Tony, No. 1:19-CV-20638, 2020 WL 3637242,
 at *7 n.1 (S.D. Fla. June 30, 2020) (Gayles, J.) (citation omitted). As a
 substantive matter, this argument lacks merit. The Policy provides that the
 borrower could proceed “as a simple LOSS payee only . . . .” (ECF No. 4-1 at 10
 (capitalization in original) (italics added).) The Court is not persuaded that a
 provision authorizing the Plaintiff to proceed as a simple loss payee only
 supports an attempt to proceed as a third-party beneficiary also.

       4. Conclusion
        Because the complaint does not allege specific facts in support of its legal
 conclusions, the Court finds that the complaint fails to adequately state a
 claim for breach of contract. The Court has also held that the Plaintiff cannot
 state a claim as a third-party beneficiary under the Policy as a matter of law.
 The Court therefore dismisses the complaint with prejudice and without le ave
 to amend. Further, the Plaintiff has not requested leave to amend. Wagner v.
 Daewoo Heavy Industries Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (“A
 district court is not required to grant a plaintiff leave to amend his complaint
 sua sponte when the plaintiff, who is represented by counsel, never filed a
 motion to amend nor requested leave to amend before the district court.”);
 Avena v. Imperial Salon & Spa, Inc., 17-14179, 2018 WL 3239707, at *3 (11th
 Cir. July 3, 2018) (“[W]e’ve rejected the idea that a party can await a ruling on
 a motion to dismiss before filing a motion for leave to amend.”).
        Accordingly, the Court grants the Defendant’s motion to dismiss (ECF
 No. 4) with prejudice and without leave to amend. The Clerk is directed to
 close this case. Any pending motions are denied as moot.
       Done and ordered in chambers, at Miami, Florida, on July 14, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
